          Case 3:19-cv-06659-VC Document 46 Filed 08/04/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  PREET M. SINGH,                                   Case No. 19-cv-06659-VC
                  Plaintiff,
                                                    ORDER RE REQUEST TO EXTEND
          v.                                        TIME FOR APPEAL
  AMERICAN POSTAL WORKERS                           Re: Dkt. No. 41
  UNION OAKLAND LOCAL 78, et al.,
                  Defendants.


       Singh’s request to extend the time for appeal is DENIED. The motion to extend the time

to appeal pursuant to Federal Rule of Appellate Procedure 4(a)(5) did not explicitly request an

extension. Malone v. Avenenti, 850 F.2d 569, 572 (9th Cir. 1988). The motion also fails to

provide any excuse for Singh’s delay. Id. at 573.

       IT IS SO ORDERED.

Dated: 8/4/2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
